Name: Commission Regulation (EEC) No 910/88 of 6 April 1988 fixing the quotas for 1988 to be opened by Spain for certain wine-sector products from third countries
 Type: Regulation
 Subject Matter: beverages and sugar;  Europe;  tariff policy;  agricultural activity;  international trade
 Date Published: nan

 7. 4. 88 Official Journal of the European Communities No L 90/7 COMMISSION REGULATION (EEC) No 910/88 of 6 April 1988 fixing the quotas for 1988 to be opened by Spain for certain wine-sector products from third countries Regulation (EEC) No 53/88 (3), laying down certain detailed rules for the application of the supplementary trade mechanism to wine sector products does not however substantially alter the quantities governed by the quota system ; whereas the quotas for 1988 should consequently be fixed taking account in particular of the quotas for 1987 and of trade recorded ; whereas an increase of 10 % by comparison with the quota fixed for 1987 by Commission Regulation (EEC) No 35/87 (4), appears adequate ; Whereas provision should be made for notifying the Commission of imports into Spain of the said products under the quotas fixed and of the measures adopted by that Member State for the application of those quotas ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down detailed rules concerning quantitative restrictions on imports into Spain of certain agricultural products from third countries ('), as amended by Regulation (EEC) No 222/88 (2), and in particular Article 3 ( 1 ) thereof, Whereas Article 77 of the Act of Accession provides that Spain may apply quantitative restrictions to imports from third countries , until 31 December 1995 ; whereas such restrictions affect wine-sector products subject to the supplementary trade mechanism ; whereas the easing of the operation of the system decided by Commission HAS ADOPTED THIS REGULATION : Article 1 The quotas to be opened by Spain for certain wine-sector products from third countries for the period 1 January to 31 December 1988 are hereby fixed as follows : (hectolitres) CN code Description Quotafor 1988 2009 60 Grape juice (including grape must) * ex 2204 Wine of fresh grapes, including fortified wines, other than wines classed as quality wines produced in specified regions (including quality sparkling wines and quality liqueur wines produced in specified regions) ; grape must other than that of heading No 2009 i 42 500 ' Article 2 The Spanish authorities shall notify the Commission of the measures they have adopted pursuant to Article 1 . Every six months they shall forward to the Commission information on the quantities imported during that period. (') OJ No L 54, 1 . 3 . 1986, p. 25. (4 OJ No L 28 , 1 . 2. 1988 , p. 1 . (3) OJ No L 6, 9. 1 . 1988, p. 13. 0 OJ No L 6, 8 . 1 . 1987, p. 16. No L 90/8 Official Journal of the European Communities 7. 4. 88 Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 April 1988 . For the Commission Frans ANDRIESSEN Vice-President